423 F.2d 689
UNITED STATES of America, Appellee,v.Felix WALLS, Appellant.
No. 19138.
United States Court of Appeals, Sixth Circuit.
July 16, 1969.

Keith A. Saeks, Dayton, Ohio, for appellant; Wilfred Rice, Detroit, Mich., on the brief.
Charles R. Dersom, Asst. U. S. Atty., Columbus, Ohio, for appellee; Roger J. Makley, U. S. Atty., Dayton, Ohio, on the brief.
Before PHILLIPS, Chief Judge, and EDWARDS and PECK, Circuit Judges.
ORDER
PER CURIAM.


1
This is an appeal from conviction on a one count indictment charging appellant with knowingly receiving and concealing a stolen motor vehicle which was moving as interstate commerce, in violation of 18 U.S.C. § 2313.


2
Upon consideration of briefs, oral arguments and the entire record the Court finds that the verdict of the jury is supported by substantial evidence, that the District Court did not err in its charge to the jury, and that the appeal is without merit.


3
It is ordered that the judgment of the District Court be and hereby is affirmed.